  

~~ DH

Oo Oo

10
11
12
13
14
15
16
17
18
19
20
21
22

23

   

  

AUG 2:2 2019
SLeRK, OS: OpBsAc
CASTE BHF CALIPO Tia

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:17=cr-00195-JAM
Plaintiff, RESPONSE TO NOTE #1 FROM JURY
Vv.

GUSTAVO ARAUJO LERMA, aka
Hiram Enrique Velez,

Defendant.

 

 

 

In this trial, the government must prove beyond a reasonable
doubt that the defendant was an alien at the time he committed
the offenses charged in Counts 1 and 3-7. The term “alien” is
defined in Jury Instruction 19. A defendant in a criminal trial

is never required to prove anythin

g-
Dated: August 22, 2019 ALA Men,

Joh . Mendez L,
Uniyed States District sudge”

 
